ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_05_FR.txt. 103

OPINION INDIVIDUELLE DE M. FORSTER

J'ai souscrit à l’avis consultatif, en date du 16 octobre 1975, de la Cour
internationale de Justice, en ce qu’il:

déclare que « le Sahara occidental (Rio de Oro et Sakiet El Hamra) n’était
pas un territoire sans maitre (terra nullius) au moment de la colonisation par
l'Espagne »;

constate que les éléments et renseignements portés à la connaissance de la
Cour:

a) montrent l’existence, au moment de la colonisation espagnole, de liens
juridiques d’allégeance entre le sultan du Maroc et certaines des tribus
vivant sur le territoire du Sahara occidental;

b) montrent également l’existence de droits y compris certains droits relatifs
à la terre, qui constituaient des liens juridiques entre l’ensemble maurita-
nien, au sens où la Cour l’entend, et le territoire du Sahara occidental.

Mais la s’arréte mon adhésion a laquelle succéde cette expresse réserve: je
cesse de partager l’avis consultatif lorsque la Cour conclut que les éléments et
renseignements portés à sa connaisance n’établissent l'existence d’aucun lien
de souveraineté territoriale entre le territoire du Sahara occidental d’une part,
le Royaume du Maroc ou l’ensemble mauritanien d’autre part.

Je ne suis plus d’accord, car cette conclusion minimise, à l'excès, l’excep-
tionnelle importance du contexte local, social et temporel du problème. Il
s’agit du Sahara occidental, à l’époque de la colonisation espagnole, c’est-à-
dire aux environs de 1884. Il s’agit de l’Afrique ancienne, dont on ne saurait
exiger, arbitrairement, que ses institutions soient un authentique décalque des
institutions européennes, car, à ce compte-là, le continent africain tout entier
(ou presque) devrait être déclaré territoire sans maître. Il s’agit aussi du
Maroc et de l’ensemble mauritanien, aux structures spécifiques et aux
systèmes traditionnels. C’est dans cette optique qu’il convient de confronter
les «liens juridiques » reconnus dans l’avis consultatif avec les notions
classiques que recouvrent les expressions Etat et souveraineté.

Pour ma part j'estime que les «liens juridiques», ceux d’allégeance
notamment, décrits dans l’avis consultatif dénotent l’existence d’un pouvoir
étatique et l'exercice d’une administration politique analogues à un lien de
souveraineté s’exerçant dans un Sahara difficile d’accès et sur des tribus les
unes nomades, les autres sédentaires.

{ Signé) 1. FORSTER.

95
